Citation Nr: 1141205	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  04-32 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a fractured proximal humerus and clavicle right shoulder with postoperative rotator cuff tear.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2007, the Board issued a decision in which it denied the claim.  Pursuant to a Joint Motion for Remand filed by the Veteran and the VA, the United States Court of Appeals for Veterans Claims (Court) vacated that part of the decision; and the Court remanded the issue to the Board in May 2009.  Pursuant to the instructions in the Joint Motion for Remand, the Board remanded the claim to the RO in April 2010. 

The Veteran presented testimony at a Board hearing in November 2005. A transcript of the hearing is associated with the Veteran's claims folder.  The Veteran was informed that because the individual who conducted the November 2005 Board hearing is no longer employed with the Board, he could request another Board hearing. In a May 2007 statement, he declined another Board hearing.


FINDINGS OF FACT

1.  Residuals of a fractured proximal humerus and clavicle right shoulder with postoperative rotator cuff tear were noted at the time of the Veteran's entry into service.

2.  There was no increase in the severity of the preexisting residuals of a fractured proximal humerus and clavicle right shoulder with postoperative rotator cuff tear during the Veteran's active duty service.

3.  A separate chronic disability of the right shoulder was not manifested during service or for many years thereafter, nor is any chronic disability of the right shoulder otherwise related to service, to include as secondary to a service connected left shoulder disability.


CONCLUSION OF LAW

Residuals of a fractured proximal humerus and clavicle right shoulder with postoperative rotator cuff tear were not incurred in or aggravated by the Veteran's active duty service, nor are they secondary to the Veteran's service connected left shoulder disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated September 2003.                                                                   

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection was denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the Board notes that the RO sent the Veteran an August 2007 correspondence that fully complied with Dingess.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in April 1994, September 2003, and May 2010; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

At the Veteran's November 2005 Board hearing, he acknowledged that he had injured his right shoulder prior to service.  He stated that the shoulder was dislocated, and required staples; but that there had been no injury to the rotator cuff at that time.  He was deemed fit for service and didn't have any problems with his shoulder throughout the rigorous calisthenics during basic training.

The Veteran testified that in 1977, during airborne training, he injured his right shoulder upon landing from a parachute jump.  He stated that there were high winds during the jump and 30-40 men were injured in it.  He went on to state that he was treated in the field, where field medics determined that the shoulder was dislocated. They bandaged it; immobilized it; and provided medication to the Veteran.  He indicated that he stayed out in the field for approximately three weeks because the medics assessed that the shoulder would take care of itself.  He reported that he was not hospitalized; and no doctors examined the shoulder.  He claimed that he was precluded from participating in any more jumps.  After the training exercise, he was sent back to his unit at Fort Bragg.  He stated that he was not seen by a doctor at that time because by then, the Veteran felt healthy (and his symptoms were getting better).  He continued to treat pain with aspirin; and he continued to perform his duties as an Airborne infantryman until he was discharged.  The Veteran further testified that he was unaware of any medical records that would show treatment for his right shoulder.  He referenced an article which reported that numerous men were injured during this particular jump.  He testified that he has had difficulties with right shoulder symptoms ever since.  The Veteran explained that he did not mention it during his separation examination because he saw that other service members with medical problems had had their discharge held up by six months to a year and he wanted to get back home as soon as possible.

The Veteran testified that he tore his rotator cuff in the early 1980s when he fell down some stairs while delivering food to a restaurant; and that he had a total shoulder replacement in January 2005.  He believes that the in-service injury made him more susceptible to future injuries.

A December 1973 correspondence from Dr. S.R. reflects that prior to service, the Veteran sought treatment for a fracture of the proximal portion of the right humerus. He underwent a closed reduction of the metaphyseal fracture separation.  As a result of subsequent displacement, he underwent open reduction internal fixation in November 1968.  He was also subsequently treated for a fracture of the right clavicle.  This all occurred prior to service, and Dr. R.S. did not believe that either injury would hamper the Veteran's performance of military duties.

The Veteran's January 1974 entrance examination revealed a scar on the right upper arm.  There were two retained staples.  Shoulder girdle was excellent.  There was solid union of the fracture with no arthritis seen.  In his January 1974 Report of Medical History, the Veteran acknowledged his history of a broken bone; bone, joint, or other deformity; and a painful or "trick" shoulder.

In October 1975, the Veteran sustained an in service injury to his left shoulder while playing football.  X-rays revealed a probable left acromioclavicular separation.  His December 1977 separation examination did not reference any complaints or abnormal clinical findings related to the right shoulder, nor was there any mention of any injury to the right shoulder during service.

The claims file contains no post service medical evidence until the Veteran's April 1994 VA examination.  At that examination, he reported a pre-service injury to his right shoulder.  There is absolutely no mention in the examination report of a right shoulder injury sustained during a parachute jump, nor is there any mention of the alleged early 1980s torn rotator cuff to which the Veteran testified at his Board hearing.  Instead, the Veteran stated that he dislocated his right shoulder while playing football in service.  The Board notes that this is inconsistent with the service treatment records, which only reflect an injury to the left shoulder.  The Veteran also reported that in October 1992, he fell down the stairs at work, tearing his right rotator cuff.  He was off of work for two weeks but was only diagnosed with a sprain.  In February 1994, he underwent an MRI; and in March 1994, he underwent corrective surgery for a torn rotator cuff.  The Veteran complained that the scar tissue in the joint causes some popping noise and catching.

After an examination and x-rays, the April 1994 examiner diagnosed the Veteran with status post repair of torn rotator cuff with internal fixation staples and degenerative arthritis with cicatrix.  There was no evidence of an acute fracture.  

The Veteran underwent another VA examination in April 2003.  This examination was conducted for the purpose of determining whether service connection was warranted for a lumbar spine disability and a left shoulder disability.  He stated that he dislocated the shoulder twice in service.  He stated that the first dislocation occurred in 1974 during a paratrooper jump; and the second dislocation occurred two years later while playing football.  

In a July 2003 medical report, Dr. G.H. stated that while in the military, the Veteran had to do paratrooping in which he had to jump out of airplanes.  The examiner stated that the Veteran had a dislocation in his left shoulder but due to over-compensations that he had when he had to jump, he also injured his right shoulder. The examiner also stated that the military has not taken into consideration the fact that the Veteran would have to compensate for a dislocated shoulder while doing paratrooping when landing; and that it only seems reasonable and prudent that his injuries are related for compensation with performing a service.  Finally, Dr. G.H. diagnosed the Veteran with degenerative joint disease of the right shoulder and the left shoulder and opined that his shoulder injuries are secondary to compensatory injury from his paratrooping.

The Veteran underwent a VA examination in September 2003.  He reported that he injured his right shoulder in 1977 while performing a parachute jump.  He also reported being treated in the field and then spending 3-4 days in the base hospital. (The Board notes that this is inconsistent with his November 2005 Board hearing testimony in which he stated that his only treatment was by field medics; that he stayed out in the field for three weeks; and did not go to the hospital upon returning to base).  The Veteran reported that after service, he worked as a long distance truck driver until he was unable to function effectively (difficulty shifting gears) due to back and shoulder problems.

After a through examination and a full review of the Veteran's claims file, the examiner opined that the Veteran's right shoulder disability is not secondary to the Veteran's left shoulder disability.  He stated that he could not find clear historical documentation that indicates a right shoulder injury or condition occurred as a result of the left shoulder injury or that the Veteran overused or overcompensated with the right shoulder for the impaired left shoulder.  He further opined that it is more likely the present condition of the right shoulder is directly related to: (1) the documented first injury (high school) in 1969, (2) the documented second injury (work) in 1992 and (3) to the prolonged repetitive use (shifting gears) of the right upper extremity in his work as a long distance truck driver for many years.

A March 2004 report from Dr. E.P. acknowledges the Veteran's pre-service injury; post service rotator cuff tear in 1993; and alleged in-service injury while parachute jumping.  He opined that at least a portion of damage in the Veteran's right shoulder is related to his injury in the military.  He acknowledges that while the Veteran's pre-service injury may have contributed to the deterioration of the joint, it is much more likely that a glenohumeral joint dislocation, which is an articular injury, would cause arthritis, than it is a problem in the collarbone or proximal humerus.

The Veteran underwent a VA examination in May 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he first underwent surgery for his right shoulder in 1969, when he was 15 or 16 years old.  The initial injury occurred when he was playing football and he "broke" his shoulder.  He was in a body cast for three months prior to surgery.  After the surgery, it took a couple years before he felt comfortable using the arm/shoulder.  The Veteran stated that he didn't think it would be a problem when he entered service in 1974; and he reported that he doesn't remember having any problems with it during boot camp.  He stated that he got banged up a bit while playing football.  Apparently the Veteran dislocated the shoulder; and the Veteran thinks that it relocated on its own approximately 30 minutes later.  He stated that after that, he was unable to play softball with the team anymore.  

The Veteran reported that the shoulder got much worse in 1977 when he jumped from an airplane, landed on his shoulder, and his arm got pinned against his head.  The Veteran stated that it took 1.5 to two hours to get off of the drop zone because others were hurt worse than he was.  Eventually medics gave him an injection and then relocated the shoulder.  He reported that he was restricted to light duty for four weeks.  After returning to full duty, he still had stiffness and weakness in the shoulder.  He couldn't do pushups and he had trouble lifting his arm over his head. He stated that when he was discharged from service, the shoulder bothered him nearly as much as it had right after the 1977 injury.  However, he did not complain about it because he wanted to get home to his wife and baby without delay.  

The Veteran then stated that he was uninsured at the time, so he just put up with the shoulder.  In the early 1980s, he fell down some stairs after slipping on some ice in the mountains.  He stated that he underwent surgery at PSL in Denver; but he didn't get back to his pre-fall baseline.  He reported that his next surgery occurred in 2003 or 2004 in Colorado Springs.  This surgery was shoulder replacement surgery due to increased shoulder pain with bone spurs and other damage in the shoulder.  The surgery eliminated much of the pain; but then he developed a different kind of pain which would wake him up at night with a dislocated shoulder.  He underwent a repeat rotator cuff repair surgery in 2005 or 2006.  The surgery helped; but he reported that he was starting to get a depression in his shoulder region and a feeling that it is loose and about to dislocate again.  

After a thorough examination of the Veteran, the service treatment records, and the post service treatment records, the examiner diagnosed the Veteran with right shoulder osteoarthritis, now status post joint replacement with a history of rotator cuff tear after service and a proximal metaphyseal fracture prior to service with apparent good healing and no residual symptoms per pre-service orthopedics examination and Veteran reports of no problems during basic training.  The examiner found the severity of the Veteran's right shoulder disability to be moderate to severe.  

Pursuant to the April 2010 Board Remand, the examiner was asked four questions in order to address all of the Veteran's proffered theories of entitlement.  The examiner was first asked if it was as likely as not that the Veteran's right shoulder disability was caused by an injury in service, to include the alleged 1977 injury.  The examiner noted that there are no records documenting such an injury in service.  As such, she concluded that it was less likely than not that the right shoulder disability was caused by an incident of service, to include the alleged 1977 injury.  The examiner stated that if she had to opine purely on the history provided by the Veteran (at the examination, the Board hearing, and history provided to his primary care provider over the years), then she would opine that it would be at least as likely as not that at least a portion of the Veteran's disability is related to such an injury sustained in service.  However, the majority of his disability is as likely as not due to his fall down the stairs in the 1980s.  

The examiner was then asked if it was at least as likely as not that his pre-service right shoulder injury was aggravated by an incident of service, to include the alleged 1977 injury.  The examiner stated that it is difficult to reconstruct the exact nature of the pre-service injury.  However, the examiner opined that it was less likely than not that the Veteran's right shoulder was aggravated during any incident of service.  Her rationale was that the metaphyseal fractures in the proximal humerus tend to heal well; clavicle fractures generally do not interfere with function once they are healed; there was a detailed pre-service note from an outside orthopedic surgeon indicating that the Veteran's right shoulder was fit for military duty; and his examination in service was unremarkable.  

Thirdly, the examiner was asked whether it is at least as likely as not that the Veteran's right shoulder disability was caused by his service connected left shoulder disability, to include right shoulder compensation for the left shoulder disability.   The examiner noted that there is very minimal documentation of problems in the left shoulder over the years; and that the degree of arthritis in the left shoulder is far less than that of the right shoulder.  As such, she opined that it was less likely than not that the Veteran's right shoulder disability was caused by his left shoulder disability, to include overuse of the right shoulder to compensate for an injured left shoulder.  

Finally, the examiner was asked whether it is at least as likely as not that the Veteran's right shoulder disability has been aggravated by his service connected left shoulder disability, to include due to right shoulder overcompensation for the left shoulder disability.  Once again, the examiner opined that it was less likely than not that the Veteran's right shoulder disability has been aggravated by his left shoulder disability, to include overuse of the right shoulder to compensate for an injured left shoulder.  Her rationale was that the severity of the right shoulder arthritis is far worse than that of the left shoulder.   


Analysis

The Board notes that over the course of this appeal, the Veteran has argued different theories of entitlement.  At the November 2005 hearing, it appears that the Veteran and his representative focused on an aggravation of preexisting disability theory. However, the Board will also consider the possibility that the Veteran's right shoulder disability is secondary to his service connected left shoulder disability.

The Board observes here that a preexisting right shoulder injury was noted at the time of the Veteran's entrance examination, and he does not now claim otherwise. He is therefore not entitled to a presumption of soundness with regard to such preexisting disorder.  38 C.F.R. § 3.304.  The possibility of aggravation during service must nevertheless be considered.  With regard to the Veteran's argument that the preexisting right shoulder disorder was aggravated by a particular parachute jump, the Board believes it highly significant that the Veteran's service treatment records do not include any complaints or clinical findings of right shoulder problems, nor is there any reference to any injury to the right shoulder as a result of a parachute jump.  The Veteran did seek medical treatment for a football-related injury to the left shoulder, and service treatment records include rather detailed records of left shoulder complaints and treatment.  It would seem reasonable to expect that right shoulder complaints would have been documented in the service treatment records if the Veteran believed that the preexisting right shoulder disorder had increased in severity.

Furthermore, there is no post service evidence of a right shoulder disability until the Veteran's April 1994 VA examination (16 years after service).  When he was examined in April 1994, he made absolutely no mention of a right shoulder injury sustained during a 1977 parachute jump; nor a rotator cuff tear that he allegedly sustained in the early 1980s.  Instead, he attributed his alleged off and on pain to an alleged right shoulder injury he sustained in 1975 or 1976.  As noted above, there is no evidence that he injured his right shoulder at that time.  Instead, it was his left shoulder that was injured.  The Board also notes that his testimony regarding treatment in the field appears to be inconsistent with his report to the September 2003 VA examiner (in which he stated that he spent 3-4 days in the base hospital). It may very well be that some confusion regarding which shoulder was involved is due to some fading of memory with the passage of time, but such inconsistencies must be considered by the Board in weighing the credibility of the Veteran's current statements and testimony regarding the details of the claimed right shoulder injury.

In regards to the competing medical opinions, the Court has held that it is the Board's duty to determine the credibility and weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board may not ignore the opinion of a physician, it is certainly free to discount the credibility of that physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and an opinion may be discounted if it materially relies on a layperson's unsupported history as the premise for the opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the valuation of the VA medical opinions over the opinions of the private physicians in this case.  The medical opinions submitted by Drs. G.H. and E.P. are tainted by the fact that both examiners appear to have relied on solely on the history provided by the Veteran; and the history provided by the Veteran was not factually complete and/or accurate.  Moreover, neither of the examiners seemed aware that the history was incomplete inasmuch as there is no indication they reviewed the Veteran's complete in-service and post service treatment records.  The Board notes that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran,  Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005); however, the Board may reject a medical opinion based on an inaccurate factual basis.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this case, it is clear that neither private examiner has been provided a complete and accurate history.  Dr. G.H.'s July 2003 report failed to discuss the complete medical history of the Veteran inasmuch as there is no mention of his pre-service injury.  Both physicians fail to address the fact that the Veteran's service treatment records are absent of any complaints or findings of a right shoulder disability; which means that they have each attributed aggravation of a disability to an injury even though there is no evidence that the alleged injury ever occurred.  They also fail to account for the time lapse between the Veteran's service and the first evidence of right shoulder symptoms (approximately 16 years after service).

On the other hand, the September 2003 and May 2010 VA medical examination reports are based upon a complete review of the record.  Both are thorough reports that summarize all of the relevant evidence and provide detailed rationales for the opinions expressed.  The opinions were based on the findings of the examiners themselves, as well as a review of all of the in- service and post-service evidence.  For these reasons, the Board finds the VA medical opinions to be the most persuasive.

In weighing the evidence for and against the claim, it is also pertinent to note that the Veteran's separation examination was negative for any abnormal findings beyond those that existed at the time the Veteran entered service.  The fact that there are no medical records for approximately 16 years post-service is also relevant; the Court of Appeals for Veterans Claims has held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 (1999).

The service treatment records contain no evidence of symptoms, treatment, or diagnosis relating to a right shoulder disability, beyond the scope of the original, pre-service disability.  The first post service medical evidence of a right shoulder disability is dated April 1994, approximately 16 years after service.  Under these circumstances, service connection for the Veteran's right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In a June 2011 response to the May 2011 supplemental statement of the case, the Veteran argued that the claim for service connection should be granted because the May 2010 examiner based her opinion on the fact that there is no documentation of a right shoulder injury in service.  The Veteran points out that the May 2010 examiner stated that if she had to render an opinion purely on the history provided by the Veteran, then she would opine that it would be at least as likely as not that at least a portion of the Veteran's disability is related to such an injury sustained in service.  The Veteran contends that his claim should not be denied simply because there is no record of a right shoulder injury in the service treatment records.  He argues that he has provided credible lay evidence of a right shoulder injury in service.  The Board finds that the Veteran's lay evidence in not credible.  To the contrary, the Board finds that the Veteran's contentions have changed repeatedly.

The Board notes that the Veteran first filed a claim for a right shoulder disability in 1994.  He underwent a VA examination in April 1994.  He failed to make any mention of a right shoulder injury sustained during a parachute jump.  He also failed to mention an alleged early 1980s torn rotator cuff (to which he would later testify).  At the April 1994 VA examination, he attributed his right shoulder disability to a dislocated shoulder that he suffered while playing football in service.  The Veteran also reported that in October 1992, he fell down the stairs at work, tearing his right rotator cuff.  The Board notes that he failed to mention this 1992 injury at his November 2005 Board hearing, his subsequent VA examination, or to his private physicians.  His claim was denied in August 1994.  

The Veteran attempted to have his claim reopened in April 2000.  However, he failed to submit any new and material evidence; nor did he make any mention of a right shoulder injury sustained during a paratrooper jump.  His claim was once again denied by way of a February 2001 rating decision.  

The Veteran underwent a VA examination in April 2003 in regards to his left shoulder.  At this examination, he stated that he injured his left shoulder in a parachute jump in 1974 and that he dislocated it again two years later while playing football.  The Board notes that the injuries that the Veteran reported as having sustained to his left shoulder, he would later claim were incurred by his right shoulder.  However, at this examination, the Veteran reported that the parachute jump occurred in 1974 and that it preceded the football injury.  At the Veteran's May 2010 examination, he reported that he incurred a dislocated right shoulder while playing football, and that it got worse when he subsequently injured it in a parachute jump in 1977.  

The Veteran failed to make any mention of a right shoulder injury sustained in service until he reported it to Dr. G.H. in July 2003 (some 26 years after the alleged injury).  

When the Veteran underwent a VA examination in September 2003, he reported that following the alleged right shoulder injury he was treated in the field and then spending 3-4 days in the base hospital.  However, that is wholly inconsistent with his November 2005 Board Hearing testimony in which he stated that he stayed out in the field for three weeks; and did not go to the hospital upon returning to base.  

The Board finds that the Veteran's contention that he sustained a right shoulder injury in 1977 was first made 26 years after the alleged disability and after the claim had been denied twice.  Moreover, the alleged injuries (both the dislocation incurred while playing football and the injury incurred in a parachute jump) are eerily similar to the injuries sustained to the left shoulder (except that the injuries to the left shoulder are well documented, and the Veteran has been service connected for it).  Finally, the Veteran's contention is riddled with inconsistencies.  As such, the Board does not find his lay evidence to be credible.

With no evidence of a right shoulder injury in service, no in-service evidence of aggravation of a pre-service injury, and no findings of a right shoulder disability for many years after service, the Board finds that the preponderance of the evidence is against a finding of service connection on a direct basis.

As noted above, the Veteran also indicated that he believes that his right shoulder became aggravated as secondary to his service connected left shoulder disability.  In essence, he believes that as a result of having a weakened left shoulder, he is forced to compensate by putting additional strain on his right shoulder.  Dr. G.H.'s July 2003 report that opined that the fact that the Veteran would have to compensate for a dislocated shoulder while doing paratrooping when landing it only seems reasonable and prudent that his injuries are related for compensation with performing a service.  However, the September 2003 VA examiner contradicted Dr. G.H.'s findings.  The VA examiner opined that there is no clear historical documentation that indicates a right shoulder injury or condition occurred as a result of the left shoulder injury or that the Veteran overused or overcompensated with the right shoulder for the impaired left shoulder.  The May 2010 examiner also opined that it was less likely than not that the Veteran's service connected left shoulder disability caused or aggravated his right shoulder disability.  Her opinion was rendered after a complete and thorough review of the Veteran, the service treatment records, and the post service treatment records.  The examination report was likewise extremely thorough.  Once again, and for the reasons discussed above, the Board finds that the opinion of the VA examiners to be more probative than the opinion rendered by Dr. G.H.  Consequently, the Board finds that the preponderance of the evidence is against a finding of service connection as secondary to a service connected left shoulder disability.

As the preponderance of the evidence is against the claim for service connection for a right shoulder disability, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


